HSBC Bank USA, N.A. v Coronel (2019 NY Slip Op 05648)





HSBC Bank USA, N.A. v Coronel


2019 NY Slip Op 05648


Decided on July 17, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 17, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
ANGELA G. IANNACCI, JJ.


2017-07836
 (Index No. 11927/13)

[*1]HSBC Bank USA, National Association, etc., respondent,
vAlex Coronel, appellant, et al., defendants.


Lizarraga Law Firm, PLLC, Jackson Heights, NY (William R. Lizárraga of counsel), for appellant.
Reed Smith LLP, New York, NY (Siobhan A. Nolan, Diane A. Bettino, and Brian P. Matthews of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Alex Coronel appeals from an order of the Supreme Court, Queens County (Robert J. McDonald, J.), entered November 28, 2016. The order denied that defendant's motion pursuant to CPLR 5015(a)(1) to vacate both (1) an order of the same court dated November 6, 2015, inter alia, granting the plaintiff's unopposed motion for summary judgment on the complaint, to appoint a referee to compute, and for leave to amend the caption, and (2) an order of the same court dated October 7, 2016, granting the plaintiff's motion for a judgment of foreclosure and sale.
ORDERED that the order entered November 28, 2016, is affirmed, with costs.
We agree with the Supreme Court's determination in an order entered November 28, 2016, to deny the motion of the defendant Alex Coronel (hereinafter the appellant) pursuant to CPLR 5015(a)(1) to vacate a prior order dated November 6, 2015, granting the plaintiff's unopposed motion, inter alia, for summary judgment on the complaint, as well as the court's determination to deny vacatur of an order dated October 7, 2016, granting the plaintiff's motion for a judgment of foreclosure and sale. The appellant's unsubstantiated and conclusory claim of law office failure was insufficient to demonstrate a reasonable excuse for his default in opposing the plaintiff's motion, inter alia, for summary judgment (see Bank of N.Y. Mellon v Ruci, 168 AD3d 799, 800; IndyMac Bank, FSB v Izzo, 166 AD3d 866, 868; Option One Mtge. Corp. v Rose, 164 AD3d 1251, 1252). In light of the appellant's failure to establish a reasonable excuse for his default, it is not necessary to determine whether he demonstrated a potentially meritorious opposition to the motion (see Nationstar Mtge., LLC v Ramnarine, 172 AD3d 886, 887; Bank of N.Y. Mellon v Ruci, 168 AD3d at 800; Hudson City Sav. Bank v Bomba, 149 AD3d 704, 705).
CHAMBERS, J.P., AUSTIN, ROMAN and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court